EXHIBIT 10.03

AMENDMENT NO. 1 TO
PURCHASE AND SALE AGREEMENT
This Amendment No. 1 (this “Amendment”) to the Purchase and Sale Agreement dated
as of July 3, 2012 (together with the Exhibits, Appendices and Disclosure Letter
thereto, the “Purchase and Sale Agreement”) is made as of this 28th day of
September, 2012 by and among NuStar Energy L.P., a Delaware limited partnership
(“Energy”), NuStar Logistics, L.P., a Delaware limited partnership (the
“Seller”), NuStar Asphalt Refining, LLC, a Delaware limited liability company
(“Refining”), NuStar Marketing LLC, a Delaware limited liability company
(“Marketing”), NuStar GP, LLC, a Delaware limited liability company (“GP LLC”),
NuStar Asphalt LLC, a Delaware limited liability company (the “Company”), and
Asphalt Acquisition LLC, a Delaware limited liability company (the “Investor,”
together with the Seller, Energy, Refining, Marketing, the Company and GP LLC,
the “Parties”, and each of them, a “Party”).
WHEREAS the Parties entered into the Purchase and Sale Agreement as of July 3,
2012; and
WHEREAS the Parties now wish to amend the Purchase and Sale Agreement in the
manner set forth in this Amendment all in accordance with the terms and
conditions of the Purchase and Sale Agreement.
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt, adequacy and sufficiency of which is hereby
acknowledged by each Party, the Parties hereto agree as follows:
SECTION 1. Definitions. Capitalized terms used in this Amendment but not defined
herein shall have the meanings given to them in the Purchase and Sale Agreement.
SECTION 2.    Amendment to Appendix A. The definitions of “Covered Employee” and
“Equivalent Wage” shall be amended to read in full:
“Covered Employee” means, as of the date hereof (a) each employee of the NuStar
Affiliates who is expected to become an employee of the Company as of the
Expiration Date and is identified as a “Group A Employee” in Section D of the
Disclosure Letter and (b) each employee of the NuStar Affiliates who is expected
to become an employee of the Company and is identified as a “Group B Employee”
in Section D of the Disclosure Letter.
“Equivalent Wage” means, with respect to any Transferred Employee, the base
salary (or the base wage rate) plus any shift differential applicable with
respect to such Transferred Employee as of the Transfer Date applicable to such
Transferred Employee.

 

--------------------------------------------------------------------------------



2

SECTION 3.    Amendment to Appendix A. The definitions of “Active Employee”,
“Employee Services Agreement”, “Expiration Date”, “Retained Employee
Obligations”, “Specified Employee”, “Terminated Specified Employee”, “Transfer
Date”, “Transfer Time” and “Transferred Employee” shall be added, reading in
full:
“Active Employee” has the meaning specified in Section 8.9(a).
“Employee Services Agreement” shall mean that certain Employee Services
Agreement dated as of September 28, 2012, among GP LLC, the Company, Refining
and Marketing.
“Expiration Date” has the meaning specified in the Employee Services Agreement.
“FMLA” has the meaning specified in Section 8.9(a).
“Retained Employee Obligations” has the meaning specified in Section 8.9(b).
“Specified Employee” means each Covered Employee listed on Schedule A.
“Terminated Specified Employee” means each Specified Employee whose employment
is terminated prior to the Expiration Date.
“Transfer Date” has the meaning specified in Section 8.9(a).
“Transfer Time” has the meaning specified in Section 8.9(a).
“Transferred Employee” has the meaning specified in Section 8.9(a).
SECTION 4.    Amendment to Section 2.3(b). The following sentence shall be added
at the end of Section 2.3(b) of the Purchase and Sale Agreement:
(a)    Notwithstanding the exclusions from Purchased Inventory set forth on
Section 2.3(b) of the Disclosure Letter, Purchased Inventory at the Closing may
include up to 60,000 barrels of crude oil in excess of 1,000,000 barrels of
crude oil; provided, however, that the market value of each such included barrel
in excess of 1,000,000 barrels shall be equal to the market value thereof (as
determined in accordance with Section 2.3(b) of the Disclosure Letter)
discounted by $3 per barrel for purposes of calculating the Inventory Purchase
Price.
SECTION 5.    Amendment to Section 8.9(a). Section 8.9(a) of the Purchase and
Sale Agreement shall be amended and restated to read as follows:
(a)    The Company shall, or shall cause the applicable member of the Company
Group to, make an offer of employment, in accordance with the



 

--------------------------------------------------------------------------------



3

requirements of this Section 8.9, no fewer than 30 days before the Expiration
Date and to be effective as of the Expiration Date, to each Covered Employee who
is actively at work, or is not actively at work due to vacation, holiday or sick
days in compliance with the applicable policies of the NuStar Affiliates (each
such Covered Employee, an “Active Employee”). With respect to each Covered
Employee who is not an Active Employee due to short-term disability, emergency
family, personal short-term, adoption, long-term disability, reserve military or
full-time military leave or an approved leave of absence under the Family and
Medical Leave Act of 1993, as amended (“FMLA”), the Company shall, or shall
cause the applicable member of the Company Group to, make an offer of
employment, in accordance with the requirements of this Section 8.9, to such
Covered Employee effective as of the date on which such Covered Employee
presents himself or herself to the Company (or such applicable member of the
Company Group) for active employment following the Expiration Date; provided,
that such date is no later than ten (10) business days following the last day on
which any NuStar Affiliate would have been required to re-employ such Covered
Employee in accordance with the applicable NuStar Plan, the provisions of FMLA,
or the provisions of the Uniformed Services Employment and Reemployment Rights
Act of 1994 and the Department of Labor regulations promulgated thereunder, or
any other applicable Law, as applicable, in each case, as if the transactions
contemplated by this Agreement had not occurred. For purposes of this Agreement,
the term “Transferred Employee” shall refer to each Covered Employee who accepts
or does not reject an offer of employment with the Company as provided for in
this Section 8.9(a), the term “Transfer Time” with respect to any Transferred
Employee shall refer to (A) with respect to any Transferred Employee who is an
Active Employee, 12:01 a.m. on January 1, 2013 and (B) with respect to any
Transferred Employee who is not an Active Employee, 12:01 a.m. on the date upon
which such Transferred Employee actually begins active employment with the
applicable member of the Company Group and the term “Transfer Date” with respect
to any Transferred Employee shall refer to the date on which a Transferred
Employee’s employment with the applicable member of the Company Group becomes
effective.
SECTION 6.    Amendment to Section 8.9(b). Section 8.9(b) of the Purchase and
Sale Agreement shall be amended and restated to read as follows:
(a)    Except with respect to any Obligations that transfer to the Company Group
pursuant to Applicable Law or are Obligations of the Company Group pursuant to
the Employee Services Agreement, including obligations to indemnify GP LLC and
its Affiliates as provided for in Section 3.5(a) of the Employee Services
Agreement, GP LLC shall retain liability and responsibility for all employment
and employee benefits-related Obligations (i) incurred, or arising out of a
period ending, on or prior to the Expiration Date that relate to the Covered
Employees (or any dependent or beneficiary of any Covered Employee) or (ii)
incurred, or arising out of a period ending, after the Expiration Date that



 

--------------------------------------------------------------------------------



4

relate to a Covered Employee that does not become a Transferred Employee (or any
dependent or beneficiary of such Covered Employee) (such Obligations, the
“Retained Employee Obligations”). Except with respect to any Obligations that
transfer to the Company Group pursuant to Applicable Law or are Obligations of
the Company Group pursuant to the Employee Services Agreement, neither
Marketing, Refining, the Company, the Investor nor any of its Affiliates shall
have any liability or responsibility for any Retained Employee Obligations.
Except with respect to any Obligations (i) under any NuStar Plan or (ii) arising
as a result of actions taken by any NuStar Affiliate on or prior to the
Expiration Date, effective as of the Transfer Time applicable to a Transferred
Employee, neither GP LLC nor any of its Affiliates shall have any liability or
responsibility for any employment and employee benefits-related Obligations
incurred, or arising following the Transfer Date applicable to a Transferred
Employee that relate to such Transferred Employees (or any dependent or
beneficiary of any such Transferred Employee).
SECTION 7.    Amendment to Section 8.9(c). Section 8.9(c) of the Purchase and
Sale Agreement shall be amended and restated to read as follows:
(a)    Except in the event of any claim for workers’ compensation benefits, for
purposes of this Section 8.9(c), the following claims and liabilities shall be
deemed to be incurred as follows: (i) medical, vision, dental and/or
prescription drug benefits (including hospital expenses), upon provision of the
services, materials or supplies comprising any such benefits, and (ii) short and
long-term disability, life, accidental death and dismemberment and business
travel accident insurance benefits, upon the death, illness, injury or accident
giving rise to such benefits. A claim for workers’ compensation benefits, shall
be deemed to be incurred when the event giving rise to the claim (the “Workers’
Compensation Event”) occurs. If the Workers’ Compensation Event occurs in
respect of a Transferred Employee over a period both preceding and following the
applicable Transfer Time, the claim shall be the joint responsibility and
liability of GP LLC and the Company and shall be equitably apportioned between
GP LLC and the Company based upon the relative periods of time that the Workers’
Compensation Event transpired preceding and following the applicable Transfer
Time.
SECTION 8.    Amendment to Section 8.9(d). Section 8.9(d) of the Purchase and
Sale Agreement shall be amended and restated to read as follows:
(a)    GP LLC agrees to provide any required notice under and to otherwise
retain all liabilities relating to the federal Worker Adjustment and Retraining
Notification Act (“WARN”), or any similar state, local or foreign laws, with
respect to any event, including any “plant closing” or “mass layoff” (each, as
defined in WARN) or group termination or similar event, affecting Covered
Employees on or prior to the Expiration Date. GP LLC shall notify the Investor
prior to the Expiration Date of any “employment loss” (as defined in WARN)



 

--------------------------------------------------------------------------------



5

experienced by any Covered Employees during the 90-day period prior to the
Expiration Date.
SECTION 9.    Amendment to Section 8.9(e). Section 8.9(e) of the Purchase and
Sale Agreement shall be amended and restated to read as follows:
(a)    Effective as of the Closing (except as otherwise provided in this Section
8.9(e)), the applicable members of the Company Group shall provide (and the
Parties shall cooperate reasonably and in good faith to effectuate) the
following:
(i)    Credit for Service. Each Transferred Employee shall be credited with all
years of service for which such Transferred Employee was credited while employed
by GP LLC or its applicable Affiliate (“NuStar Employer”), as of the Transfer
Date applicable to such Transferred Employee (or, with respect to Company
Defined Benefit Plan (as defined below), through the date on which such plan is
established), under any comparable or similar Company Group employee benefit
plans in which such Covered Employees participate for purposes of vesting
benefits (“vested service”) and participation eligibility (including eligibility
to receive subsidized early retirement benefits, Social Security supplements and
ancillary benefits), but in no event shall the applicable member of the Company
Group have any obligation to recognize such years of service for benefit accrual
in any such employee benefit plans (“credited service”) or to the extent doing
so would result in a duplication of benefits. Transferred Employees will be
eligible for vacation and short-term leave entitlement based on years of service
under the NuStar Employer’s employee benefit plans.
(ii)    Provision of Benefits. For a period of 18 months following the Closing
Date, the applicable member of the Company Group shall make available to the
Transferred Employees, as a group, employee benefit plans providing benefits
that are no less favorable in the aggregate to those provided under the NuStar
Plans as described in Section 8.9(e) of the Disclosure Letter; provided,
however, that the Parties shall, in good faith, use their reasonable efforts to
replicate the NuStar Plans, including, to the extent practical and not
unreasonably cost prohibitive, engaging the same third-party service providers
and insurers.
(iii)    Defined Benefit Plans. The GP LLC shall cause the NuStar Employer’s
retirement plan (the “NuStar Retirement Plan”) and related excess benefit plan
(collectively, “NuStar Defined Benefit Plan”) to (1) retain all liability for
pension benefits accrued by each Covered Employee as of the Expiration Date, and
(2) provide for distributions in accordance with the NuStar Defined Benefit
Plan’s distribution rules to any Covered Employee eligible for such
distributions. As soon as practicable following



 

--------------------------------------------------------------------------------



6

the Expiration Date, the applicable member of the Company Group shall establish
and maintain a defined benefit plan that is qualified under Section 401 of the
Code (“Company Defined Benefit Plan”). The Company Group shall cause Company
Defined Benefit Plan to provide that all Transferred Employees who were eligible
to participate in the NuStar Retirement Plan and who remain employed with the
Company Group on the date on which Company Defined Benefit Plan is established
shall be immediately eligible to participate in Company Defined Benefit Plan on
the date on which Company Defined Benefit Plan is established.
(iv)    Qualified Defined Contribution Plans. No later than the Expiration Date,
the applicable member of the Company Group shall establish and maintain a
defined contribution plan that is qualified under Section 401 of the Code
(“Company Defined Contribution Plan”). The applicable member of the Company
Group shall (1) cause Company Defined Contribution Plan to accept the direct
rollover of Transferred Employees’ “eligible rollover distributions” (as defined
in Section 401(a)(31) of the Code) and (2) use its commercially reasonable
efforts to cause Company Defined Contribution Plan to accept the rollover or
transfer of Transferred Employees’ outstanding participant loans .
(v)    Severance Program. (A) If within one year of the Closing Date (the
“Severance Period”): (1) the applicable member of the Company Group
involuntarily terminates the employment of a Transferred Employee (for reasons
other than just cause or to commence employment with another entity within the
Company Group) or (2) a Transferred Employee elects to terminate employment with
the applicable member of the Company Group rather than accept a material
reduction in compensation below his or her Equivalent Wage, the applicable
member of the Company Group shall provide severance pay and other benefits to
such Transferred Employee as described below (“Severance Program”) in lieu of,
and not otherwise in addition to, any severance to which such Transferred
Employee would otherwise be entitled under any employee benefit plan, agreement
or other arrangement with the Company Group. The applicable member of the
Company Group shall adopt the Severance Program no later than the Expiration
Date and shall not terminate it or amend it in a manner materially inconsistent
with this Section 8.9(e)(v) prior to one year after the Expiration Date.
(A)    The Severance Program shall provide severance pay in an amount not less
than the sum of (1) the Transferred Employee’s Equivalent Wage (or his/her
then-current base rate of pay, if greater) and (2) the applicable member of the
Company Group’s contribution of the premium cost for any health benefits in
which the Transferred Employee is participating as of the date of his or her
termination from



 

--------------------------------------------------------------------------------



7

employment, in each case as such Covered Employee would have received from, or
had paid on his or her behalf by, the applicable member of the Company Group had
such Transferred Employee remained employed by the applicable member of the
Company Group through the end of the Severance Period.
Notwithstanding the foregoing, the applicable member of the Company Group may
condition eligibility for any benefit under the Severance Program on the
execution and non-revocation of a general and comprehensive release or waiver of
any and all claims. Such release or waiver shall be in such form as the
applicable member of the Company Group determines in its sole discretion.
(vi)    Vacation Pay. No later than the Expiration Date, the applicable member
of the Company Group shall establish and maintain a vacation pay plan or policy
(“Company Vacation Pay Policy”) that shall (A) be applicable to each Transferred
Employee upon the Transfer Date applicable to such Transferred Employee, (B)
recognize the service that the NuStar Employer used for purposes of vacation pay
accrual as of the Transfer Date applicable to such Transferred Employee and (C)
provide a minimum annual vacation pay accrual equal to the amount of annual
vacation granted to eligible employees under the NuStar Employer’s vacation
plan; provided, however, that during the calendar year in which the Transfer
Time applicable to a Transferred Employee occurs, such annual vacation pay
accrual to be provided by the applicable member of the Company Group shall be
reduced pro rata based on the number of days remaining in such calendar year.
(vii)    Health Care Plans. No later than the Expiration Date or such other
later date as mutually agreed upon by the Parties, the applicable member of the
Company Group shall establish and maintain medical, mental health, substance
abuse and dental plans (“Company Health Care Plans”). Company Health Care Plans
shall provide that each Transferred Employee and his or her otherwise eligible
dependents shall be eligible to enroll in such plans with coverage commencing
immediately upon the Transfer Date applicable to such Transferred Employee. If
such Transferred Employee was enrolled in the NuStar Employer’s corresponding
plan as of the Transfer Date applicable to such Transferred Employee, the
applicable member of the Company Group shall use its reasonable efforts to cause
the Company Health Care Plans to (A) credit the expenses of the Transferred
Employee that were credited toward deductibles and co-insurance for the plan
year in which the Transfer Date applicable to such Transferred Employee occurs
under the applicable NuStar Employer’s benefit plans that provide medical,
mental health, substance abuse and dental coverage (“NuStar Health Care Plans”)
against



 

--------------------------------------------------------------------------------



8

satisfaction of any deductibles and co-insurance for such plan year under
Company Heath Care Plans, (B) not require a physical examination or other proof
of insurability and (C) waive all coverage exclusions and limitations relating
to waiting periods or pre-existing conditions. In addition, the applicable
member of the Company Group will use its reasonable best efforts to cause
Company Health Care Plans to waive any pre-existing condition limitation where
required to comply with the provisions of the Health Insurance Portability and
Accountability Act of 1996.
SECTION 10.    Amendment to Section 8.9(f). Section 8.9(f) of the Purchase and
Sale Agreement shall be amended and restated to read as follows:
(a)    Effective as of the Transfer Time applicable to a Transferred Employee,
the Company Group covenants that the Company Group shall be responsible for the
administration of and shall assume any and all obligations arising under the
continuation coverage requirements of Section 4980B of the Code and Part 6 of
Title I of ERISA (“COBRA”) or other applicable law with respect to such
Transferred Employee and his or her beneficiaries who experience a “Qualifying
Event” (as defined in COBRA) on or after the Closing Date.
SECTION 11.     Amendment to Section 8.9(g). Section 8.9(g) of the Purchase and
Sale Agreement shall be amended and restated to read as follows:
(a)    Effective as of the Expiration Date, the applicable member of the Company
Group covenants to adopt the Savannah CBA and Paulsboro CBA, as applicable (and
all existing contract extension agreements, memoranda of agreement, letters of
understanding and similar agreements and instruments relating thereto) and shall
recognize such labor unions as the exclusive representative of the Covered
Employees represented thereby immediately prior to the Expiration Date.
SECTION 12.    Sections 8.9(i) and 8.9(j). Sections 8.9(i) and 8.9(j) of the
Purchase and Sale Agreement are hereby added, reading in full:
(i)    Notwithstanding anything to the contrary in this Section 8.9 (including
Section 8.9(b)), the Company shall, after the Closing, promptly reimburse GP LLC
for (i) 50% of any early retirement incentive supplement payments made by GP LLC
and its Affiliates (including any applicable Plan) to Terminated Specified
Employees (“Early Retirement Payments”); provided that in no event shall the
Company be obligated to reimburse an amount in excess of $500,000 in the
aggregate in Early Retirement Payments, and (ii) in the case of any Specified
Employee who accepts employment with a NuStar Affiliate at another location, the
reasonable relocation costs incurred by such NuStar Affiliate in connection with
any relocation of such Specified Employee with regards to such change in
employment, in all cases to an extent consistent with the NuStar



 

--------------------------------------------------------------------------------



9

relocation program; provided that in no event shall the Company be obligated to
reimburse an amount in excess of $55,000 in respect of any such relocated
Specified Employee. In the event that any portion of the Early Retirement
Payments are paid other than in a lump-sum payment, for the purposes of the
Company’s reimbursement obligations under clause (i) of the immediately
preceding sentence, the calculation of the Early Retirement Payments shall
include a good faith estimate of the lump-sum present value of such periodic
payments based on the same discount rate and the period of such payments used to
determine the annuity payments.
(j)    This Agreement shall not be interpreted in such a manner as to require
any party hereto to violate any obligation it may have pursuant to any
collective bargaining agreement.  Nothing in this Agreement is intended to
limit, expand or alter in any way the rights or obligations conferred by any
collective bargaining agreement.
SECTION 13.    Section 8.16. Section 8.16 is hereby added as follows, reading in
full:
Section 8.16    Statoil Contract. At the Closing, a member of the Company Group
will deliver by wire transfer of immediately available funds to the Seller an
amount equal to $4,300,000 (the “Statoil Payment”) in respect of transactions
relating to that certain letter agreement, dated as of September 25, 2012,
between Statoil Brasil Óleo e Gás Limitada (“Statoil”) and Marketing (the
“Statoil Letter Agreement”), which, subject to certain terms and conditions,
terminates the Statoil Contract.  If, upon compliance by Marketing with the
terms and conditions of the Statoil Letter Agreement, the Statoil Contract does
not terminate for any reason (other than (i) a material breach by Marketing of
the Statoil Contract after the Closing or (ii) the entering into of an agreement
between Marketing and Statoil after the Closing to amend or not to terminate the
Statoil Contract), the Seller promptly shall return the Statoil Payment in
immediately available funds to such member of the Company Group.
SECTION 14.    Amendment to Exhibit A. Exhibit A is hereby deleted in its
entirety and replaced in its entirety with Exhibit A to this Amendment.
SECTION 15.    Amendment to Exhibit B. Exhibit B is hereby deleted in its
entirety and replaced in its entirety with Exhibit B to this Amendment.
SECTION 16.    Amendment to Section 2.3(a)(ii) of the Disclosure Letter. Section
2.3(a)(ii) of the Disclosure Letter is hereby deleted in its entirety and
replaced in its entirety with Exhibit C to this Amendment.
SECTION 17.    Amendment to Section D of the Disclosure Letter. Section D of the
Disclosure Letter is hereby deleted in its entirety and replaced in its entirety
with Exhibit D to this Amendment.



 

--------------------------------------------------------------------------------



10

SECTION 18.    Schedule A. Exhibit E to this Amendment is hereby added as
Schedule A.
SECTION 19.    Limited Amendment. Except as specifically amended or supplemented
hereby, the Purchase and Sale Agreement shall continue in full force and effect
in accordance with the provisions thereof as in existence on the date hereof.
From and after the date hereof, any reference to the Purchase and Sale Agreement
shall mean the Purchase and Sale Agreement as amended hereby.
SECTION 20.    Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the Parties and
delivered to the other Parties.
SECTION 21.    Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
any choice of law rules thereof which may permit or require the application of
the laws of another jurisdiction.
[Signature pages follow]







 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have duly executed this Amendment, all as of the
day and year first above written.
NUSTAR LOGISTICS, L.P.
By:    NuStar GP, Inc., its General Partner




By: /s/ Steven A. Blank            
Name: Steven A. Blank
Title: Executive Vice President, Chief Financial Officer and Treasurer





[Signature Page to Amendment No. 1 to Purchase and Sale Agreement]
 

--------------------------------------------------------------------------------




NUSTAR ASPHALT REFINING, LLC
By: /s/ Steven A. Blank            
Name: Steven A. Blank
Title: Executive Vice President, Chief Financial Officer and Treasurer

[Signature Page to Amendment No. 1 to Purchase and Sale Agreement]



--------------------------------------------------------------------------------




NUSTAR MARKETING LLC
By: /s/ Steven A. Blank            
Name: Steven A. Blank
Title: Executive Vice President, Chief Financial Officer and Treasurer

[Signature Page to Amendment No. 1 to Purchase and Sale Agreement]



--------------------------------------------------------------------------------




NUSTAR ENERGY L.P.


By:
Riverwalk Logistics, L.P., its General Partner



By:
NuStar GP, LLC, its General Partner





By: /s/ Steven A. Blank        
Name: Steven A. Blank
Title: Executive Vice President, Chief Financial Officer and Treasurer

[Signature Page to Amendment No. 1 to Purchase and Sale Agreement]



--------------------------------------------------------------------------------




NUSTAR GP, LLC
By: /s/ Steven A. Blank        
Name: Steven A. Blank
Title: Executive Vice President, Chief Financial Officer and Treasurer    

[Signature Page to Amendment No. 1 to Purchase and Sale Agreement]
 

--------------------------------------------------------------------------------




NUSTAR ASPHALT LLC
By:
NuStar Logistics, L.P., its sole member



By:
NuStar GP, Inc., its General Partner



By: /s/ Steven A. Blank        
Name: Steven A. Blank
Title: Executive Vice President, Chief Financial Officer and Treasurer

[Signature Page to Amendment No. 1 to Purchase and Sale Agreement]
 

--------------------------------------------------------------------------------




ASPHALT ACQUISITION LLC
By: /s/ Michael Dees            
Name: Michael Dees
Title: Authorized Signatory

[Signature Page to Amendment No. 1 to Purchase and Sale Agreement]
 